DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “disc feeder” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities: 
Regarding claim 1, line 1: “Apparatus for” should read “An apparatus for”.
Regarding claim 1, line 5: “the distance” should read “a distance”.
Regarding claim 1, line 7: “the output signals” should read “output signals” or otherwise be corrected for antecedent basis.
Regarding claim 1, line 8: “the estimate” should read “an estimate” or otherwise be corrected for antecedent basis.
Regarding claim 22, line 1: “the algorithm” should read “the three-staged algorithm”.
Regarding claim 22, line 11: “next stage.” should read “next stage; and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-10, 12-13, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2: It is unclear what is meant by “wherein an estimation is obtained from the signals of the speed of the fluent solid material moving inside the pipe”. An estimate of what? Is “an estimate” of claim 2 the same as “estimate of flow rate” in claim 1? Are “the signals” in claim 2 the output signals of the distance sensors? In line 2, “the speed” lacks antecedent basis. How are “the signals of the speed” or “the speed” obtained? Is “the speed” calculated from the “estimate of flow rate”? If so, how can the “estimation” be obtained from the signals of the speed since said speed appears to be based on / calculated from the “estimate” of flow rate. Further, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 2 recites that “an estimation is obtained”, which appears to be an active step. The examiner recommends re-wording the claim using language such as “wherein the control system is configured to obtain an estimation…”.
Regarding claim 3: It is unclear what is meant by “disc feeder” in the context of “a movable transportation element in the pipe for transporting the material along the pipe”. The specification and drawings provide no guidance as to the structure of a “disc feeder”. During a cursory search by the examiner, some types of “disc feeders” were found; however, none would be able to be placed within a pipe for transporting material along the pipe (e.g. a grain disc feeder for cattle, a disc feeder for pets, grain or seed dispersing disc, etc.). For the purposes of examination and in light of the specification, claim 3 is interpreted as “wherein the movable transportation element comprises an auger below the sensor”.
Regarding claim 4: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 4 recites that “height signals are derived from the depth signals…”, which appears to be an active step. The examiner recommends re-wording the claim using language such as “wherein the control system is configured to derive height signals from the depth signals…”.  Further, “the depth signals” lack antecedent basis.
Regarding claim 5: The term “several” renders the claim unclear. Several could mean 4, 5, or more. For the purposes of examination “several” is interpreted as “a plurality of” (i.e. two or more). Further, “the depth signals” lack antecedent basis. Further, “the amount” lacks antecedent basis. Further, it is unclear what is meant by “the depth signals of the amount of fluent solid material passing through the pipe”. This limitation is interpreted as “the depth signals” or “the output signals from the sensors”. Still further, it is unclear what is meant by “wherein…algorithms are used on the depth signals…at regular time intervals”. Claim 5 only recites that algorithms are used on the signals. What are the algorithms used for or what do they determine? Still further, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 5 recites that “wherein…algorithms are used on the depth signals…at regular time intervals”, which appears to be an active step.
Regarding claim 6: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 6 recites that “an envelope filter removes a sine artifact”, which appears to be an active step.
Regarding claim 7: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 7 recites “is also determined and used by the control system for analyzing the output signals from the sensors over time”, which appears to be one or more active steps. Further, claim 7 appears to have grammatical issues which also renders it unclear. Specifically, claim 7 recites: “wherein there is provided a rate detection sensor for detecting a rate of movement of the movable transportation element is also determined and used by the control system for analyzing the output signals from the sensors over time to provide the estimate of flow rate”.
Regarding claim 8 (and claim 9 by dependency): “the rate detection sensor” lacks antecedent basis. It appears that claim 8 should depend from claim 7 rather than claim 1. 
Regarding claim 9: “the fluent solid material’s speed compensation” and “the speed of the movable transportation element” lack antecedent basis. Further, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 9 recites that “the fluent solid material’s speed compensation is obtained by a direct derivate…”, which appears to be an active step. Further, it is unclear what is meant by “a direct derivate of the speed”.
Regarding claim 10 (and claim 12 by dependency): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 10 recites that “a volume pipe mapping algorithm converts 2D data…”, which appears to be an active step.
Regarding claim 12: “the sensor enclosure” lacks antecedent basis. It appears that claim 12 should depend from claim 11 rather than claim 10.
Regarding claim 13: “the over pressure” lacks antecedent basis. It appears that claim 13 should depend from claim 12 rather than claim 11. Further, “the holes”, “the dust”, and “the materials” lack antecedent basis. Further, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 13 recites that “the over pressure is evacuated”, which appears to be an active step.
Regarding claim 17 (and claims 18-19 by dependency): It is unclear what is meant by “a second estimation system for providing an estimate of flow rate which is compared with the first in order to remove errors”. Claim 17 nor claim 1 recite “a first estimation system” or “an estimation system”. It is unclear if “an estimate of flow rate” is the same element or a different element than “the estimate of flow rate” of claim 1. The term “the first” lacks antecedent basis. 
Regarding claim 20 (and claims 21-23 by dependency): “the second estimation system” lacks antecedent basis.
Regarding claim 21 (and claims 22-23 by dependency): “the two estimation systems” lacks antecedent basis. Further, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 21 recites that “the two estimation systems are used in a three-staged algorithm that leads to a final refined flow rate predication”, which appears to be an active step.
Regarding claim 22 (and claim 23 by dependency): This claim inherits and compounds the 112b issue of claim 21 regarding method steps in an apparatus claim. Further, claim 22 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim is narrative in form and replete with indefinite language to an extent that precludes examination. Some non-limiting examples of such indefinite language includes: “separately applied methods based on vibration and distance sensors”, “aims at estimating”, “how reliable”, “uses data from its previous state”, etc.
Regarding claim 23: This claim inherits and compounds the 112b issues of claims 21-22 regarding method steps in an apparatus claim. Further, it is unclear what the metes and bounds are of “imputed predictions”. It is unclear what is meant by “previously outputted temporary predictions”. It is unclear what is meant by “the imputed ones” and “the previously computed one”. The language insinuates “the imputed ones” and “the previously computed one” refer to “confidence score”; however, “the imputed ones” could also be referring to the “imputed predictions”. The term “the previously computed one” lacks antecedent basis.
Regarding claim 24: This claim recites elements such as “a non-vertical pipe” and “a transportation element movable in the pipe”, yet also recites “an apparatus for providing a flow rate estimation according to claim 1”. The latter means claim 24 is dependent on claim 1 and therefore imports all limitations thereof. Claim 1 positively recites “a generally horizontal pipe” and “a movable transportation element. This leads to antecedent basis issues. Further, claim 24 recites “an apparatus for providing a flow rate estimation according to claim 1”; however, claim 1 is directed to an “apparatus for estimating a flow rate”. Further, if the pipe and transportation element of claim 24 are the same elements as the pipe and transportation element of claim 1, then claim 24 would fail to further limit claim 1 except for a differing preamble; however, it appears that a differing preamble imports some, albeit minute, difference between the claims. Thus, it appears claim 24 could be corrected by simply reciting: “An apparatus for feeding particulate material comprising: the apparatus for estimating a flow rate according to claim 1”.
     The examiner notes that “uses” in claims 18 and 20 is interpreted as “comprises”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10-11, 14-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (US 4749273 A) in view of Burnett et al. (US 4203535 A).Regarding claim 1:Reinhold teaches (e.g. FIG. 1) apparatus for estimating a flow rate of a fluent solid material (5) on a movable transportation element (conveyor belt 1) for transporting the material, the apparatus comprising:
a plurality of distance sensors (7, 8, 9 - e.g. Col. 1, Lines 8-17) mounted in an upper part and arranged to detect the distance of the material in a lower part from the sensor; and 
a control system (13) for analyzing the output signals from the sensors over time to provide the estimate of flow rate (e.g. Col. 3, Line 57 through Col. 4, Line 18)(The examiner notes that Reinhold teaches the material being moved in a generally horizontal direction - FIG. 1)Reinhold fails to teach:
the fluent solid material in a pipe; the movable transportation element in the pipe and for transporting the material along the pipeBurnett teaches:
the fluent solid material in a pipe; the movable transportation element in the pipe and for transporting the material along the pipe (Col. 1, Lines 26-31)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pipe of Burnett in the device of Reinhold to protect the material from the elements (e.g. rain, wind, etc.) and/or to prevent dust or the material from being discharged outside of the intended conveying area.
Regarding claim 2, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Reinhold and Burnett teach:
wherein an estimation is obtained from the signals of the speed of the fluent solid material (Reinhold - e.g. Col. 3, Line 57 through Col. 4, Line 18) moving inside the pipe (met upon combination with Burnett)
Regarding claim 4, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Reinhold and Burnett teach:
wherein height signals are derived from the depth signals of a height of feed (Reinhold - e.g. second sentence of abstract) in the pipe (met upon combination with Burnett)
Regarding claim 5, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Reinhold and Burnett teach:
wherein several algorithms are used (Reinhold - e.g. Col. 3, Line 52 through Col. 4, Line 18; the time is converted to distance, the distance is combined with data relating to the conveyer belt, measuring points, and belt velocity) on the depth signals of the amount of fluent solid material passing through the pipe (met upon combination with Burnett) at regular time intervals
Regarding claim 7, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.Reinhold also teaches:
wherein there is provided a rate detection sensor for detecting a rate of movement of the movable transportation element is also determined and used by the control system for analyzing the output signals from the sensors over time to provide the estimate of flow rate (Col. 2, Lines 62-67; Col. 4, Lines 1-18)
Regarding claim 10, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.Reinhold also teaches:
wherein a volume pipe mapping algorithm converts 2D data from the distance sensors into a volume (Col. 4, Lines 9-11)
     The examiner notes that the limitation of “pipe” is met upon combination with Burnett.
Regarding claim 11:Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.Reinhold also teaches (FIG. 1)
wherein each of the distance sensors (7, 8, 9) is mounted in a sensor enclosure (2)
Regarding claim 14:Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Reinhold and Burnett teach:
wherein the distance sensors (Reinhold - FIGS. 1 and 3: elements 7, 8, 9, 26) are located at different angles (Reinhold - FIGS. 1 and 3 - theoretical lines which connect each sensor to the axis of transport movement are each located and different angles relative to said axis) around an axis of the pipe (met upon combination with Burnett)
Regarding claim 15:Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Reinhold and Burnett teach:
wherein the distance sensors (Reinhold - FIGS. 1 and 3: elements 7, 8, 9, 26) are arranged at spaced positions (Reinhold - the sensors are spaced left-right relative to FIGS. 1 and 3) along the pipe (met upon combination with Burnett) and are directed to detect said distance at spaced positions (Reinhold - FIGS. 1 and 3) along the pipe (met upon combination with Burnett)
Regarding claim 16:Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Reinhold and Burnett teach:
wherein the sensors (Reinhold - FIGS. 1 and 3: elements 7, 8, 9, 26) are arranged at spaced positions (Reinhold - the sensors are spaced left-right relative to FIGS. 1 and 3) along the pipe (met upon combination with Burnett) and are directed to detect said distance at a common position (Reinhold - FIGS. 1 and 3 - the sensors detect distance at the same longitudinal position of the conveyor) in the pipe (met upon combination with Burnett)
Regarding claim 24, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Reinhold and Burnett teach:
An apparatus for feeding particulate material comprising: a non-vertical (Reinhold - FIG. 1 - the material is moved in a non-vertical direction) pipe (Burnett - Col. 1, Lines 26-31); a transportation element (Reinhold - FIG. 1 - conveyor belt 1) movable in the pipe for carrying the particulate material through the pipe; and an apparatus for providing a flow rate estimation according to claim 1 (see claim 1 rejection above)

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (US 4749273 A) in view of Burnett et al. (US 4203535 A) and further in view of Wallace et al. (CN 101704446 A - all citations are to the attached English translation).Regarding claim 8, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.Reinhold also teaches:
a rate detection sensor which senses the speed of the movable transport element (Col. 2, Lines 62-67; Col. 4, Lines 1-18)Reinhold fails to teach:
wherein the rate detection sensor comprises a sensor responsive to presence of metal of the movable transport element at a location along the pipeWallace teaches:
wherein the rate detection sensor comprises a sensor responsive to presence of metal of the movable transport element ([0035], [0040])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rate detection sensor of Wallace in the device of Reinhold to also allow for damage detection. Additionally/alternatively, the sensor of Wallace as it is an art-recognized equivalent means for detecting the speed of the movable transport element. 
Regarding claim 9, as best understood (see 112 rejection above):Reinhold, Burnett, and Wallace teach all the limitations of claim 8, as mentioned above.Reinhold also teaches:
wherein the fluent solid material's speed compensation (Col. 2, Lines 62-67; Col. 4, Lines 1-18) is obtained by a direct derivate of the speed of the movable transportation element

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (US 4749273 A) in view of Burnett et al. (US 4203535 A) and further in view of Phelan et al. (US 20150377690 A1).Regarding claim 17, as best understood (see 112 rejection above):Reinhold and Burnett teach all the limitations of claim 1, as mentioned above.Reinhold fails to teach:
wherein there is provided a second estimation system for providing an estimate of flow rate which is compared with the first in order to remove errorsPhelan teaches:
wherein there is provided a second estimation system for providing an estimate of flow rate which is compared with the first in order to remove errors (FIGS. 4-9)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second estimation system, as taught by Phelan, in the device of Reinhold to increase accuracy.

Examiner’s Comment
Aside from overcoming the instant objections and 112b rejections, the examiner recommends adding the limitation of “wherein the movable transportation element comprises an auger” to claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yu et al. (US 20210105941 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856